Arthur H. Healey, J.
(dissenting). I cannot agree with the result reached by the majority. I believe that the search of the defendant’s vehicle in *155the police station parking lot after the thorough search of the car after it was stopped following the chase takes this case beyond the ambit of Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970). The station house search in this case is not a “renewed” search, it is a second search unattended by exigent circumstances.
In Chambers, the arrests occurred in the middle of the night in a dark parking lot. The court noted that “[a] careful search at that point was impractical and perhaps not safe for the officers . . . .” Chambers v. Maroney, supra, 52 n.10. That is not so here when both searches took place in broad daylight and no claim is made concerning any threats to the safety of the officers. In fact, the defendant’s brief notes that the police station lot to which the defendant’s car was taken is next to the courthouse. Thus, in Chambers, the station house search replaced the on-site apprehension search, and properly so; that cannot be arguably so here.
Moreover, in Chambers, a cogent reason justifying the on-site “search” was that such a search was necessary for the police to be sure they had stopped the correct blue vehicle and that they actually had apprehended the right persons; no such interests are present here as the police already had the actual vehicle and parties involved. Under the factual situation present in Chambers, both the police and the public had a significant interest in ascertaining that the vehicle stopped in the dark of night and the parties in it was that vehicle carrying those persons involved in the robbery in question; the vindication of such interests cannot reasonably be suggested to exist in the present ease. In view of the “jealously and carefully drawn” exceptions to the warrant *156requirement; Coolidge v. New Hampshire, 403 U.S. 443, 455, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971); holding the police station parking lot search under the facts in this case valid extends Chambers too far. I would find error.